Wagner, Judge,
delivered the opinion of the court.
The demurrer in this case seems to have been well taken. The petition is clearly defective. The first count sets out and discloses a contract for the performance of certain servi*586ces, for a stipulated compensation, with an averment of performance on the part of plaintiff. The services are alleged to have been rendered for the benefit, and in part at the request of the defendant.
What particular part was done at the request of the defendant, or why, after alleging a contract, and stating its terms, the contract price is abandoned, and a recovery sought on a quantum meruit, does not appear. There is nothing in the other parts of the petition to show that the rights of the parties have been varied,or materially altered, by the alleged mistake.
Plaintiff makes no averment that any person is claiming the share supposed to be outstanding, or that he has been compelled to pay anything on covenants of warranty, in consequence of conveyances made at his and defendant’s sale. Nor is there any allegation that any liability has resulted against him on account of the mistake. It is not set out with sufficient definiteness how the property was sold, and what kind of conveyances were delivered. If it was deeded by quit-claim, so that no recourse can be had of the vendors, and plaintiff has not purchased the outstanding title, so as to acquire any new rights, the agreement entered into will not be disturbed as long as the parties occupy the same relation.
Judgment affirmed.
Judge Holmes concurs; Judge Lovelace absent.